Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTIONS

2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '582 application as U.S. 10,570,441.

3.	Claim 1 is objected to because of the following informality: there is an inappropriate space between 'the 5'' and 'end' in the last line of step a).  Correction is required.

NON-PRIOR ART REJECTIONS

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 12, 16, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


A)	Claim 5 is indefinite because it does not comprise a complete sentence.  Correction is required.

B)	Claim 9 is indefinite because 'the fluorescent detectable label of the probe' lacks proper antecedent basis.  Correction is required.

C)	Claim 12 is indefinite because 'the second nucleic acid' lacks proper antecedent basis.  Correction is required.

D)	Claims 16 and 30 are indefinite because the inclusive language 'and' is used near the end, whereas it would appear that the alternative language 'or' is intended.  Correction is required.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,570,441 in view of Maples et al. (US 2009/0081670).  The scope of the claims differs only in that instant claim 14 requires real time detection.  One of ordinary skill in the art would have been motivated to modify the patented method of claims 7-8 by performing them using real time detection because Maples et al. disclosed carrying out real time detection in nicking and extension reactions.

PRIOR ART REJECTIONS

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 12-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maples et al. (US 2009/0081670).

Maples et al. discloses substrates and methods for using them in real time nicking and extension reactions, said substrates comprising a duplex of first and second strands, wherein each strand comprises a nicking-enzyme recognition site, a fluorophore at the 5' end, and a quencher at the 3' end. See paragraphs 0014-0015, 0023, 0027-0029, 0031-0032, 0046, 0117-0123, 0137, 0140-0142, 0175-0180, 0224, and 0239.  The claimed methods cannot be distinguished from those disclosed by Maples et al.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-5, 9-11, 16-17, and 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al.
These claims are drawn to the method as described and rejected above, with further limitations regarding well known and conventional reagents in nucleic acid amplification, or relating merely to routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not support unobviousness (see M.P.E.P. 2144.05).  
prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. in view of Judice (WO 2012/021493).
This claim is drawn to the method as discussed and rejected above, wherein the substrate comprises a modified nucleotide which is, among others, a 2' - O - methyl.
The teachings of Maples et al. are discussed above.
Maples et al. does not disclose 2' - O - methyl modified nucleotides.
Judice discloses the advantage of using oligonucleotides comprising 2' - O - methyl modified nucleotides in performing a nicking and extension reaction (see pages 3 and 16).
One of ordinary skill in the art would have been motivated to modify the method of Maples et al. by using oligonucleotides comprising 2' - O - methyl modified nucleotides because the advantage of doing so was disclosed by Judice.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

ALLOWABLE SUBJECT MATTER

11.	For the reasons provided during the prosecution of the parent '582 application, claim 14 is free of the prior art, but it is rejected for another reason.
CONCLUSION

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/08/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637